                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


JOSHUA P. BRAITHWAITE,

             Plaintiff,

      v.                                               Case No. 18-CV-1507

LACEE SMELCER, et al.,

             Defendants.


                                        ORDER


      Plaintiff Joshua Braithwaite filed a lawsuit under 42 U.S.C. § 1983, alleging

that the defendants violated his civil rights. (ECF No. 1.) The court screened the

complaint and allowed Braithwaite to proceed with a claim that the defendants were

deliberately indifferent to his risk of suicide. (ECF No. 10.)

      On June 10, 2019, the defendants filed a motion for summary judgment. (ECF

No. 19.) About a week later, the court received Braithwaite’s motion for summary

judgment. (ECF No. 24.) On July 17, 2019, the defendants argued that the court

should deny Braithwaite’s motion because he filed it late. (ECF No. 28.) Braithwaite

is at an e-filing institution, which means his institution library electronically files his

documents, thus eliminating the threat of delay which can occur when inmates mail

their documents to the court. As the defendants note, none of Braithwaite’s filings

are dated, so it is not clear when he gave them to the library to e-file. In response to
the defendants’ assertion that his motion was untimely, Braithwaite states that the

“WSPF library is so back[ed] up that it took them a while to e-file it.” (ECF No. 34.)

      Braithwaite provides no proof of when he sent his documents to the library for

filing, nor does he offer an explanation of why his filings were late. Further,

Braithwaite styles his motion both as a motion and as a brief “in opposition to the

defendant[s’] motion for summary judgment.” (ECF No. 24.) The defendants filed

their motion on the dispositive motion deadline, so it necessarily follows that

Braithwaite filed his motion and response materials after the deadline. Nevertheless,

the court will not deny his motion on the basis that he filed it one week late.

Braithwaite has little experience with litigation, and it does not appear that the short

delay prejudiced the defendants.

      The defendants also moved for leave to file an untimely reply brief in support

of their motion. (ECF No. 30.) They explain that, when Braithwaite filed his motion,

they did not realize that he intended it to also serve as his response to their motion.

Accordingly, they failed to timely file their reply brief. They assert that they

discovered their oversight in the course of preparing their response to Braithwaite’s

motion. The court will grant their motion to file a reply brief in support of their

motion.

1. RELEVANT FACTS

      The relevant facts are taken from Braithwaite’s proposed findings of fact (ECF

No. 26), his affidavit in support of his motion for summary judgment (ECF No. 27),



                                           2
and Defendants’ Proposed Findings of Fact (ECF No. 21). The facts are undisputed

unless noted otherwise.

      On April 18, 2016, Braithwaite was placed in observation status for a couple of

days because he had tried to commit suicide. (ECF No. 26 at 1.) After he was released

from observation, a magnet that said “No Sharps” was placed on his cell door. (Id.)

Braithwaite states that days went by but he could not quiet the voices in his head.

(Id.) Braithwaite asserts that he started asking the correctional officers to put him

back on observation because he had thoughts of killing himself. (Id.) According to

Braithwaite, he told defendant Grant Roper that he wanted to kill himself and he

needed something sharp. (Id. at 1-2) Braithwaite asserts that Roper gave him a pen

and told him not to tell anyone. (Id. at 2) Braithwaite then sharpened the pen and

began to cut his arm and wrist. (Id.)

      According to the defendants, nursing staff examined Braithwaite on April 24,

2016, after he cut himself. (ECF No. 21 at ¶ 1.) Braithwaite did not need stitches or

offsite medical treatment. (Id.) He was placed on observation status and closely

monitored by security staff and psychological services staff. (Id. at ¶ 7.)

      On July 11, 2016, Braithwaite was still on a “no-sharps” restriction. (ECF No.

29 at 2.) He asserts that he told defendant Lacee Smelcer that he wanted to kill

himself. (Id.) According to Braithwaite, she told him to go ahead and do it because

she’s tired of him crying about nothing. (Id.) Braithwaite states that she gave him a

spoon and a toothbrush, which he sharpened and used to cut his arm. (Id.) The

defendants state that Braithwaite was seen by a nurse and that he needed neither

                                           3
stitches nor offsite medical attention. (ECF No. 21 at ¶ 3.) The nurse who treated

Braithwaite reported that his laceration was about 2.5 centimeters long. (Id. at ¶ 4.)

      The defendants explain that, after Smelcer gave Braithwaite a spoon, his cell

was searched. (ECF No. 21 at ¶ 6.) Also, additional “sharps restriction” magnets were

placed on his cell door, along with a “pen restriction” magnet and a “spoon restriction”

magnet. (Id. at ¶ 8.)

2. Summary Judgment Standard

      “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986); Ames v. Home

Depot U.S.A., Inc., 629 F.3d 665, 668 (7th Cir. 2011). “Material facts” are those that

“might affect the outcome of the suit.” See Anderson, 477 U.S. at 248. A dispute over

a “material fact” is “genuine” if “the evidence is such that a reasonable jury could

return a verdict for the non-moving party.” Id.

      Summary Judgment is “not a dress rehearsal or practice run; it is the put up

or shut up moment in a lawsuit, when a party must show what evidence it has that

would convince a trier of fact to accept its version of events.” Steen v. Myers, 486 F.3d

1017, 1022 (7th Cir. 2007) (citations omitted). The court is not required to search

through the record to make an argument on behalf of a party. See Corley v. Rosewood

Care Ctr., 388 F.3d 990, 1001 (7th Cir. 2004) (citations omitted).



                                           4
3. Analysis

      To prevail on a claim for deliberate indifference to a serious medical condition,

a prisoner must show that (1) he suffered from an objectively serious condition which

created a substantial risk of harm, and (2) the defendants were aware of the risk and

intentionally disregarded it. Collins v. Seeman, 462 F.3d 757, 760 (7th Cir. 2006). The

Court of Appeals for the Seventh Circuit recently reiterated that “the risk of suicide

is an objectively serious medical condition, and it is well established that inmates

have the right to be free from deliberate indifference to this risk while in custody.”

Lisle v. Welborn, Case No. 18-1595, 2019 WL 3492163 at *7 (7th Cir. Aug. 1, 2019).

      The defendants make only one argument. They maintain that all of

Braithwaite’s claims fail as a matter of law because he faced no objectively serious

risk of harm on either day that he cut himself. The defendants do not address the

second prong of the deliberate-indifference standard. To support their argument that

Braithwaite cannot satisfy the first prong of the standard, the defendants focus

exclusively on the nature of Braithwaite’s injuries to himself. They assert that,

because Braithwaite made only superficial cuts to his arm that required only minor

medical attention, he cannot establish that his threats of suicide or self harm were

genuine. In other words, they argue that, because Braithwaite did not succeed in

severely injuring himself, he cannot, as a matter of law, establish that he was ever at

risk of severely injuring himself. The defendants’ legal conclusion is incorrect, and

their reliance on two recent cases from this district to support that conclusion is

misplaced.

                                          5
      In Richter v. Vick, Case No. 17-C-1595, 2018 WL 6813927 (E.D. Wis. Dec. 27,

2018), Chief Judge William C. Griesbach found that the plaintiff had failed to offer

any evidence from which a reasonable jury could find that he suffered from a serious

mental health condition. Judge Griesbach stated that the undisputed evidence

established that the plaintiff “was simply engaged in drug-seeking behavior and used

his claim of mental illness and threats to harm himself as the means of obtaining the

kind and amount of the drug he was seeking. … As a result, his superficial attempts

to harm must be viewed as nothing more than a ploy to accomplish his goal.” Id. at 8.

While Judge Griesbach viewed the plaintiff’s minor injuries to himself as

confirmation that the plaintiff was not serious about hurting himself, the plaintiff’s

minor injuries were not the sole basis for that conclusion. The defendants presented

evidence about the plaintiff’s propensity for falsely or grossly exaggerating his

medical complaints in order to receive a reward. This evidence as a whole led Judge

Griesbach to conclude that no reasonable jury could find that the plaintiff was ever

actually at risk of seriously harming himself.

      Similarly, in Lord v. Beam, Case No. 18-cv-351, 2019 WL 464138 (E.D. Wis.

Feb. 6, 2019), Judge J.P. Stadtmueller held that the evidence demonstrated that,

despite the plaintiff’s claims to the contrary, no reasonable jury could conclude that

the plaintiff was genuinely suicidal at the time he threatened to harm himself. Id. at

3. Again, while Judge Stadtmueller considered the severity of the plaintiff’s injuries

to himself in concluding that the plaintiff had no “real intention of seriously hurting



                                          6
himself” and “was childishly seeking secondary gain,” the severity of his injuries was

only one of several factors that supported Judge Stadtmueller’s conclusion. Id.

      Braithwaite asserts that he could not quiet the voices in his head and that he

told Roper and Smelcer that he wanted to kill himself. According to Braithwaite,

Roper and Smelcer not only encouraged him to kill himself but gave him items he

could use to do so. The defendants do not deny Braithwaite’s assertions, nor do they

present any evidence to support a conclusion that, at the time Braithwaite expressed

a desire to hurt himself, Roper and Smelcer had reason to believe Braithwaite was

insincere or making threats merely as leverage for secondary gain. Instead, the

defendants insist that Braithwaite’s failure to inflict a severe injury upon himself

shows that he was never serious about hurting himself in the first place.

      While a jury could reasonably reach that conclusion, a jury could also

reasonably conclude that Braithwaite’s threats of self harm were genuine at the time

he made them, but, once he started cutting into his arm, he lost his nerve, changed

his mind, was interrupted before he could inflict a more serious injury, or lacked the

means to inflict a more serious injury. Self-inflicting only minor injuries, without

more, does not establish that a person was never at risk of inflicting more serious

injuries. Because a genuine dispute exists about whether Braithwaite was at risk of

severely injuring himself, neither party is entitled to summary judgment. Further,

because “it is well established that inmates have the right to be free from deliberate

indifference to [a] risk [of suicide] while in custody,” the defendants are not entitled

to qualified immunity. Lisle, 2019 WL 3492163 at *7 (collecting cases).

                                           7
       The court will, however, grant summary judgment as to Tritt. Unlike his

assertions against Roper and Smelcer, Braithwaite does not state that Tritt gave him

items he could use to harm himself or that Tritt encouraged him to harm himself.

Instead, he argues that Tritt “was the supervisor in [the restricted housing unit]” and

had “power to give them training on dealing with mental health inmates.” (ECF No.

25 at 4.) He further states that “Tritt fail[ed] to talk to his prison staff and fail[ed] to

prevent the incident of self harm.” (ECF No. 27 at 2.)

       The doctrine of respondeat superior cannot be used to hold a supervisor liable

for the misconduct of a subordinate. Gentry v. Duckworth, 65 F.3d 555, 561 (7th Cir.

1995). The only time a supervisor will be held liable for a subordinate’s misconduct is

if the supervisor directs or consents to the misconduct. For example, the supervisor

“must know about the conduct and facilitate it, approve it, condone it, or turn a blind

eye” for fear of what they might see. Id. (quoting Jones v. City of Chicago, 856 F.2d

985, 992 (7th Cir.1988)). “[S]upervisors who are merely negligent in failing to detect

and prevent subordinates’ misconduct are not liable.” Jones, 856 F.2d at 992.

       Braithwaite asserts that Tritt “knew what was going on.” (ECF No. 27 at 2.)

However, Braithwaite’s conclusory statements are not enough at summary judgment

to support a reasonable conclusion that Tritt was aware that Roper and Smelcer were

encouraging Braithwaite to harm himself. Because Braithwaite offers no evidence to

support a conclusion that Tritt knew Braithwaite was at risk of harming himself, no

reasonable jury could conclude that Tritt was deliberately indifferent to that risk.



                                             8
4. Conclusion

         IT IS THEREFORE ORDERED that Braithwaite’s motion for summary

judgment (ECF No. 24) is DENIED.

         IT IS FURTHER ORDERED that the defendants’ motion for summary

judgment (ECF No. 19) is DENIED as to Roper and Smelcer and GRANTED as to

Tritt.

         IT IS FURTHER ORDERED that Tritt is DISMISSED as a defendant.

         IT IS FURTHER ORDERED that the defendants’ motion for leave to file a

reply brief in support of their motion for summary judgment (ECF No. 30) is

GRANTED.

         The court will recruit a lawyer to represent Braithwaite on his surviving claim.

After it does so, it will schedule a telephone conference to discuss how the parties

would like to proceed.

         Dated in Milwaukee, Wisconsin this 19th day of August, 2019.




                                                 WILLIAM E. DUFFIN
                                                 U.S. Magistrate Judge




                                             9
